     Case 2:13-cv-02494-JAM-DB Document 125 Filed 07/20/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    H. DYMITRI HARASZEWSKI,                           No. 2:13-cv-2494 JAM DB P
12                       Plaintiff,
13               v.                                     ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    KNIPP, et al.,
15                       Defendants.
16

17

18           Plaintiff is a state prisoner proceeding pro se with an action under 42 U.S.C. § 1983. Five

19   motions are pending before the court: (1) plaintiff’s motion to amend the third amended

20   complaint; (2) plaintiff’s motion to compel discovery responses; (3) defendants’ motion for

21   summary judgment; (4) plaintiff’s request for library access; and (5) plaintiff’s motion for an

22   extension of time. Because plaintiff’s recent motion for an extension of time indicates there may

23   be some confusion about the status of each pending motion, this court attempts to clarify what is

24   at issue.

25           1. Plaintiff’s Motion to Amend the Third Amended Complaint filed March 23.

26           Defendants filed an opposition on April 17. In an order filed on June 19, this court

27   extended the time for plaintiff to file a reply brief to defendants’ opposition. That reply brief was

28   due on July 15.
     Case 2:13-cv-02494-JAM-DB Document 125 Filed 07/20/20 Page 2 of 3

 1          2. Plaintiff’s Motion to Compel filed April 2.

 2          Defendants filed an opposition on May 18. In the June 19 order, this court also gave

 3   plaintiff an extension of time to file a reply brief to his motion to compel. That reply brief was

 4   also due on July 15.

 5          3. Defendants’ Motion for Summary Judgment filed June 29.

 6          Pursuant to this court’s order filed April 2, 2018, plaintiff’s opposition to the summary

 7   judgment motion is due twenty one days after service of the motion. (ECF No. 54 at 3 (citing

 8   Local Rule 230(l)).) In a document filed here on July 13 entitled “Pre-emptive Objection to

 9   Defendants’ Expected Motion for Summary Judgment,” plaintiff complains that any motion for

10   summary judgment filed now is premature because plaintiff has outstanding motions to amend

11   and to compel.

12          Defendants’ motion for summary judgment was filed within the deadline set out by the

13   Discovery and Scheduling Order, as continued by the court, and is proper. This court does intend

14   to address plaintiff’s outstanding motions before addressing the motion for summary judgment.

15   Those motions will be considered submitted and ready for decision after plaintiff files reply briefs

16   or the time for doing so has expired. Accordingly, this court will provide plaintiff an extension of

17   time to file an opposition to defendants’ motion for summary judgment.

18          4. Plaintiff’s Request for Library Access filed July 13

19          Plaintiff complains there that he is unable to access the law library due to the COVID-19

20   restrictions in place at Mule Creek State Prison (“MCSP”). This court recognizes that those
21   restrictions have made it much more difficult for prisoners to research and prepare legal

22   documents. However, the prisons, like much of the rest of California, including the federal

23   courts, are dealing with a pandemic. At this time, this court will not second-guess MCSP’s

24   restrictions designed to keep its inmates and staff safe. This court will, however, liberally grant

25   extensions of time that plaintiff requires to complete his work in this case.

26          5. Plaintiff’s Motion for an Extension of Time filed July 16
27          Plaintiff indicates in this motion that he is seeking to extend the time to file an opposition

28   to defendants’ “motions.” It is not clear if plaintiff is referring here to defendants’ motion for
                                                        2
     Case 2:13-cv-02494-JAM-DB Document 125 Filed 07/20/20 Page 3 of 3

 1   summary judgment or, as seems more likely, to defendants’ oppositions to plaintiff’s motions to

 2   amend and to compel. In any event, this court will grant plaintiff extensions of each of these

 3   deadlines.

 4            Good cause appearing, IT IS HEREBY ORDERED that:

 5            1. Plaintiff’s motion for an extension of time is construed as a request to extend his time

 6   to file a reply brief to his motion to amend, a reply brief to his motion to compel, and an

 7   opposition to defendants’ motion for summary judgment. That motion (ECF No. 124) is granted.

 8            2. Within fifteen days of the filed date of this order, plaintiff shall file any reply briefs to

 9   his motions to amend and to compel.

10            3. The time period for plaintiff to file an opposition to the motion for summary judgment

11   is continued. After the court resolves plaintiff’s pending motions to amend and to compel, this

12   court will set a deadline for the filing of plaintiff’s opposition and defendants’ reply.

13            Further, IT IS RECOMMENDED that plaintiff’s motion for library access (ECF No. 122)

14   be denied.

15            These findings and recommendations will be submitted to the United States District Judge

16   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

17   being served with these findings and recommendations, either party may file written objections

18   with the court. The document should be captioned “Objections to Magistrate Judge's Findings

19   and Recommendations.” The parties are advised that failure to file objections within the specified

20   time may result in waiver of the right to appeal the district court’s order. Martinez v. Ylst, 951
21   F.2d 1153 (9th Cir. 1991).

22   Dated: July 20, 2020

23

24

25   DLB:9
     DB/prisoner-civil rights/hara2494.36.opp
26
27

28
                                                           3
